  3:18-cv-02641-JMC-KDW             Date Filed 06/18/19       Entry Number 37      Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 U.S. EQUAL EMPLOYMENT                            )     Civil Action No. 3:18-cv-02641-JMC
 OPPORTUNITY COMMISSION,                          )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )              CONSENT DECREE
                                                  )
 KAYDON CORPORATION,                              )
                                                  )
                Defendant.                        )
                                                  )

       The U.S. Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to Title I of the Americans with Disabilities Act of 1990, as amended (“ADA”),

and Title I of the Civil Rights Act of 1991. The Commission’s Complaint (ECF No. 1) alleged

that Defendant Kaydon Corporation denied a reasonable accommodation to and discharged Larry

E. Newsome (“Newsome”) on the basis of his disability, in violation of the ADA. In agreeing to

resolve this litigation, Defendant denies any wrongdoing or liability. Likewise, the Commission

does not disavow the allegations in its Complaint.

       The Commission and Defendant hereby stipulate to jurisdiction of the court over the parties

and agree that the subject matter of this action is properly before the court.

       The parties have advised this court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation. (See ECF No. 35.)

       It is therefore the finding of this court, made on the pleadings and the record as a whole,

that: (1) the court has jurisdiction over the parties and the subject matter of this action; (2) the

purpose and provisions of the ADA will be promoted and effectuated by the entry of the Consent




                                                  1
   3:18-cv-02641-JMC-KDW             Date Filed 06/18/19    Entry Number 37        Page 2 of 9




Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as

provided in paragraphs 1 through 19 below.

       It is therefore ORDERED, ADJUDGED AND DECREED as follows:

       1.      Defendant shall not discriminate against any person on the basis of disability or any

other protected category within the meaning of the ADA, including by failing to provide a qualified

individual with a disability with a reasonable accommodation or discharging such an individual

on the basis of the individual’s disability.

       2.      Defendant shall not discriminate or retaliate against any person because of

opposition to any practice made unlawful under the ADA or because of the filing of a charge, the

giving of testimony or assistance, or the participation in any investigation, proceeding or hearing

under that statute.

       3.      Defendant shall not require that a qualified individual with a disability be fully

released to return to work without any restrictions prior to returning the individual to work. When

a qualified individual with a disability is released to return to work with restrictions, Defendant

shall promptly engage in the interactive process to determine whether the individual can perform

the essential functions of his or her job with restrictions, and if not, whether a reasonable

accommodation—including, but not limited to, additional leave—is available.

       4.      Defendant shall pay Newsome the total sum of thirty-eight thousand dollars and

zero cents ($38,000.00) in settlement of the claims raised in this action. Payment shall be made

as follows: (a) a check in the amount of twenty-five thousand dollars and zero cents ($25,000.00)

less all applicable tax withholdings, payable to Larry E. Newsome for claims related to back pay

damages (reported on an IRS Form W-2); and (b) a check in the amount of thirteen thousand

dollars and zero cents ($13,000.00) payable to Larry E. Newsome for claims related to his


                                                 2
   3:18-cv-02641-JMC-KDW            Date Filed 06/18/19         Entry Number 37     Page 3 of 9




compensatory damages (reported on an IRS Form 1099). Payments shall be made within fifteen

(15) days after the court approves this Consent Decree, and Defendant shall mail the checks to

Newsome at an address provided by the Commission. Within ten (10) days after the checks have

been sent, Defendant shall send to the Commission, a copy of each check and proof of delivery to

Newsome. Neither the Commission nor Defendant make any representation, or assume any

responsibility for any tax liability, assessments, interest, penalties and/or costs that Newsome may

or may not incur on such payments under local, state and/or federal law.

       5.      Within ten (10) days of the entry of this Consent Decree by the court, Defendant

shall eliminate from Newsome’s employment records any and all documents, entries, or references

of any kind relating to the facts and circumstances which led to the filing of EEOC Charge Number

14C-2017-00866 and the related events that occurred thereafter, including this litigation. Within

ten (10) days of the entry of this Consent Decree by the court, Defendant shall change all references

in its personnel records for Newsome from “terminated” to “voluntarily resigned,” and shall

indicate that Newsome is eligible for rehire. Within fifteen (15) days of the entry of this Consent

Decree by the court, Defendant shall report compliance with this provision to the Commission.

       6.      Defendant shall provide Newsome with a positive letter of reference using the form

attached hereto as Exhibit A. Within ten (10) days of the entry of this Consent Decree by the court,

the original, signed letter of reference shall be provided to Newsome at an address provided by the

Commission. Newsome is free to disseminate the letter to potential employers. Defendant agrees

that if it receives any inquiry about Newsome from a potential employer, it will provide only the

information set forth in the letter of reference in response.

       7.      Within sixty (60) days of the entry of this Consent Decree by the court, Defendant

shall create a protocol for effectively identifying and considering requests for reasonable


                                                  3
  3:18-cv-02641-JMC-KDW               Date Filed 06/18/19    Entry Number 37      Page 4 of 9




accommodation under the ADA. The protocol shall provide clear instructions for taking and

documenting the following steps: (a) determining whether the request is a request for

accommodation; (b) determining the parameters of the request for accommodation; (c)

determining what information is necessary to evaluate the request for accommodation; (d)

determining the appropriate method of gathering all information needed to evaluate the request for

accommodation; (e) documenting all information gathered in order to evaluate the request for

accommodation; (f) documenting all individuals involved in evaluating the request for

accommodation and the nature of their involvement; (g) documenting and preserving all

substantive communications regarding the request for accommodation; and (h) documenting the

outcome of the request for accommodation, including the reasons for denying or granting the

request. The protocol shall be distributed to all executive and human resources personnel and to

all managers and supervisors at Defendant’s Sumter, South Carolina facility. Defendant shall

report compliance to the Commission within seventy-five (75) days of the entry of this decree.

       8.      Within ninety (90) days of the entry of this Consent Decree by the court, Defendant

shall adopt, implement, and distribute to all employees a formal, written ADA policy. The ADA

policy shall, at a minimum:

       (a)     Include an explanation of the ADA, including its prohibition against discrimination

               based on disability;

       (b)     State that employees may be entitled to a reasonable accommodation under the

               ADA, which may include leave; and

       (c)     Outline a clear procedure for employees to request a reasonable accommodation.

               Further, within ninety (90) days of the entry of this Consent Decree, Defendant

               shall amend all existing leave policies to:


                                                 4
   3:18-cv-02641-JMC-KDW            Date Filed 06/18/19      Entry Number 37       Page 5 of 9




           (d)   Specifically reference Defendant’s ADA policy; and

           (e)   State that employees may be entitled to a reasonable accommodation under

                 Defendant’s ADA policy.

Within one hundred (100) days of the entry of this decree, Defendant shall report compliance to

the Commission. During the term of this Consent Decree, Defendant shall distribute its ADA

policy and revised leave policy to all new employees and review the same with them at the time

of hire.

           9.    During the term of this Consent Decree, Defendant shall post a copy of the ADA

policy described in paragraph 8, supra, at Defendant’s Sumter, South Carolina facility in a place

where it is visible to employees. If the policy becomes defaced or unreadable, Defendant shall

replace it by posting another copy of the policy. Within one hundred (100) days after the Consent

Decree is entered, Defendant will post the policy and notify the Commission that it has been

posted.

           10.   During the term of this Consent Decree, Defendant shall provide an annual training

program to all executive and human resources personnel and to all managers, supervisors, and

employees at Defendant’s Sumter, South Carolina facility. Each training program shall include an

explanation of the ADA and its requirements, the ADA’s prohibition against “100% healed”

policies and practices, and the ADA’s prohibition against retaliation in the workplace. Each

training program shall also include an explanation of Defendant’s reasonable accommodation

protocol referenced in paragraph 7 above, Defendant’s ADA policy referenced in paragraph 8

above, and an explanation of the rights and responsibilities of employees and managers under the

policy.




                                                 5
  3:18-cv-02641-JMC-KDW            Date Filed 06/18/19      Entry Number 37        Page 6 of 9




       The first training program shall be completed within one hundred (100) days after entry of

this Consent Decree by the Court. Each subsequent training program shall be conducted at

approximately one-year intervals. At least fifteen (15) days prior to each program, Defendant shall

submit to the Commission an agenda for the training program by electronic mail sent to EEOC-

CTDO-decree-monitoring@eeoc.gov. Defendant should presume that the agenda is approved

unless contacted by the Commission regarding the agenda within five (5) days of submission of

the agenda. Within ten (10) days after completion of each training program, Defendant shall

certify to the Commission the specific training which was undertaken and shall provide the

Commission with a roster of all employees in attendance.

       11.     Beginning within thirty (30) days after the entry of this Consent Decree by the

court, and continuing throughout the term of this Consent Decree, Defendant shall conspicuously

post the attached Employee Notice, marked Exhibit B, hereby made a part of this Consent Decree,

in a place where it is visible to employees at its Sumter, South Carolina facility. If the Notice

becomes defaced or unreadable, Defendant shall replace it by posting another copy of the Notice.

Within forty-five (45) days after entry of this Consent Decree, Defendant shall notify the

Commission that the Notice has been posted pursuant to this provision.

       12.     During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the court of this Consent Decree. The reports will include the following information:

               A.     the identities of all individuals at Defendant’s Sumter, South Carolina
                      facility who have made a request for accommodation to Defendant’s human
                      resources department, a manager or supervisor, or otherwise in accordance
                      with Defendant’s policy, including by way of identification each person’s
                      name, current or last known address, and position;

               B.     all information required by the protocol described in paragraph 7 supra for
                      each person identified in response to ¶ 12(A);
                                                6
  3:18-cv-02641-JMC-KDW              Date Filed 06/18/19      Entry Number 37        Page 7 of 9




                C.      for each individual identified in response to ¶ 12(A) above, explain whether
                        the individual’s employment status has changed in any respect (for
                        example, including but not limited to, termination, firing, demotion,
                        promotion, or to part-time from full-time); and

                D.      for each individual whose employment status has changed as identified in ¶
                        12(C) above, a detailed statement explaining why the individual’s
                        employment status has changed.

         Defendant shall provide the social security number of an individual identified in response

to ¶ 12(A) within seventy-two (72) hours of a request by the Commission.

         In the event there is no activity to report pursuant to this paragraph, Defendant shall send

the Commission a “negative” report indicating no activity.

         13.    The Commission may review compliance with this Consent Decree. As part of

such review, the Commission may inspect Defendant’s Sumter, South Carolina facility, interview

employees, and examine and copy documents.

         14.    If anytime during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

violation to Defendant. Defendant shall have ten (10) days in which to investigate and respond to

the allegations. Thereafter, the parties shall then have a period of ten (10) days or such additional

period as may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

         15.    The term of this Consent Decree shall be for two (2) years from its entry by the

court.

         16.    All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent by electronic mail to: D. Michael Henthorne at michael.henthorne@ogletree.com. If at any

time during the term of this Consent Decree Defendant’s designated point of contact changes,


                                                  7
  3:18-cv-02641-JMC-KDW            Date Filed 06/18/19      Entry Number 37       Page 8 of 9




Defendant shall notify the Commission and provide the name, job title, and electronic mail address

for a new designated point of contact within ten (10) days of the change.

       17.     All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional Attorney, Equal

Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

       18.     Each party shall bear its own costs and attorney’s fees.

       19.     This court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.

       IT IS SO ORDERED.




                                                       United States District Judge

June 18, 2019
Columbia, South Carolina




                                                8
 3:18-cv-02641-JMC-KDW          Date Filed 06/18/19      Entry Number 37       Page 9 of 9




     The parties jointly request that the court approve and enter the Consent Decree:

U.S. EQUAL EMPLOYMENT                         KAYDON CORPORATION,
OPPORTUNITY COMMISSION,                       Defendant
Plaintiff
                                              s/ D. Michael Henthorne              .
JAMES L. LEE                                  D. MICHAEL HENTHORNE
Deputy General Counsel                        Ogletree, Deakins, Nash, Smoak & Stewart,
                                              P.C.
GWENDOLYN YOUNG REAMS                         First Base Building
Associate General Counsel                     2142 Boyce Street, Suite 401
                                              Columbia, SC 29201
LYNETTE A. BARNES (NC Bar #19732)             Telephone: 803-252-6873
Regional Attorney                             Mobile: 803-873-5324
129 West Trade Street, Suite 400              Email: michael.henthorne@ogletree.com
Charlotte, NC 28202
E-mail: lynette.barnes@eeoc.gov               ATTORNEYS FOR DEFENDANT

KARA GIBBON HADEN
Senior Trial Attorney

s/ Rachael S. Steenbergh-Tideswell        .
RACHAEL S. STEENBERGH-
TIDESWELL
South Carolina Federal Bar No. 10867
Senior Trial Attorney
Charlotte District Office
129 West Trade Street, Suite 400
Charlotte, North Carolina 28202
Telephone: (704) 954-6472
Facsimile: (704) 954-6412
Email: rachael.steenbergh@eeoc.gov

ATTORNEYS FOR PLAINTIFF




                                              9
